Citation Nr: 0210841	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.  





This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran is not represented.  By 
letter dated in April 2000, the veteran's former accredited 
representative withdrew its representation, pursuant to 
38 C.F.R. §§ 20.608(a),(b) (1999).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, either a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

In an April 26, 2002 letter to the veteran, the RO notified 
him of a scheduled hearing to be held on May 8, 2002 at the 
Oakland, RO before a travel Member of the Board.  He failed 
to appear at the scheduled hearing.

The veteran subsequently argued that he was not notified in a 
timely manner as to the time and date of his hearing and thus 
was unable to attend.  This was construed as a request to 
reschedule.  

Good cause having been shown, the Board has granted the 
request for a rescheduled hearing.  38 C.F.R. § 20.1304(b)(2) 
(2001).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The veteran should be scheduled to 
appear at a hearing before a travel 
Member of the Board as soon as it may 
be feasible.  Notice should be sent to 
the veteran, a copy of which should be 
associated with the claims file.

3. The appellant should be asked to 
submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 
                                     Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to CAVC.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


